EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Melissa Kleine (Reg. No. 78928) on 1/21/2022. The claim status of claim 8 was written as (Original), but Applicant confirms that claim 8 is (Currently amended).
The application has been amended as follows: 

8. (Currently Amended) 
a writing device that writes write information into an electronic tag;
an information acquisition section that acquires write information related to an object associated with the electronic tag;
a conveyor for conveying the object;
a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections;
the robot having six or more degrees of freedom;
an image pickup device that picks up an image of the object conveyed on the conveyor on an upstream side of an attachable range of the robot in the conveyor; and
a storage section in which image information of the object and a designated attachment position on the object are stored in association with each other;
wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought close to the writing device to perform writing of the write information acquired by the information acquisition section, and then attached to the object; and
wherein imaging information obtained by the image pickup device is compared with the image information of the object stored in the storage section by image recognition, and when the object is recognized on the conveyor, a designated attachment position associated with the recognized object is read from the storage section, and a position of the object on the conveyor is detected, and
wherein the robot attaches the electronic tag to the designated attachment position on the object based on the designated attachment position and the position of the object, regardless of irregular positioning of the object on the conveyor.


Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17041318 received on 11/30/2021. Claims 2-7, 12 and 15 are cancelled. Claims 1, 8-11 and 13 are amended. Claims 16-17 are newly added. Claim 14 is left in original form. Claims 1, 8-11, 13-14 and 16-17 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 11/30/2021, with respect to claims 1, 8 and 10 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 10 has been withdrawn. 
Allowable Subject Matter
Claims 1, 8-11, 13-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests an electronic tag writing system comprising: a writing device that writes write information into an electronic tag; an information acquisition section that acquires write information related to an object associated with the electronic tag; a conveyor for conveying the object; a tag supply section that successively supplies electronic tags having pressure sensitive adhesion sections; and a robot that receives the electronic tag supplied from the tag supply section and attaches the electronic tag to the object conveyed on the conveyor; wherein after causing the robot to receive the electronic tag supplied from the tag supply section, the electronic tag is brought to close to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887